Citation Nr: 1416304	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-43 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1988 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.

In May 2011, the Board remanded the above claim for additional development.

By a decision and remand dated in September 2012, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the Board's September 2012 decision to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the part of the Board's decision finding that the Veteran is not entitled to service connection for a low back disability.  In an August 2013 order, the Court endorsed the JMR and vacated that portion of the September 2012 Board decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the August 2013 Court-adopted JMR.

The Virtual VA paperless claims processing system contains treatment records from the Detroit VA Medical Center dated June 2010 through December 2012.  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue before the Board.  The Veterans Benefits Management System does not include any relevant documents.

The issue of entitlement to an increased disability rating for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The August 2013 JMR concluded that in its September 2012 denial of entitlement to service connection for a low back disability, the Board relied on an inadequate physical examination report, and did not ensure compliance with its May 2011 remand instructions.  

The Court held that the Board's reliance on the June 2011 VA examination report was erroneous because the examiner's rationale for his negative nexus opinion was contradicted by the evidence of record, as well as the Board's finding in its May 2011 decision.  The June 2011 VA examiner opined that it was not at least as likely as not that the Veteran's low back disability was caused or aggravated by his left knee disability because the Veteran did not have any complaints of a low back disability during service, and the currently-diagnosed left knee disability was "only of minimal nature, meaning that it has been present only for a shorter time."  However, in its May 2011 decision, the Board found that the Veteran's left knee disability preexisted service and was aggravated by service, and awarded service connection.  Further, the evidence of record shows that the Veteran's low back disability did not develop until after service, and the Veteran contends his back pain began during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, on remand the Veteran should be provided with a new VA examination to address the nature and etiology of his low back disability, with a medical opinion supported by a detailed rationale based upon the evidence and findings of record. 

The Court also held the Board failed to ensure compliance with its prior remand instructions, as required by Stegall v. West, 11 Vet. App. 268 (1998).  In its May 2011 decision and remand, the Board ordered that the Veteran should complete a release for any treatment records from any identified private providers, to include T.P., D.O., and that the Appeals Management Center should at least request records from T.P., D.O. since 2001.  All records obtained were to be associated with the claims file, and "[i]f any requested records [were] not available, or if the search for any such records otherwise yield[ed] negative results, that fact should [have been] clearly [] documented in the claims file, and the Veteran should [have been] informed in writing."  The Court found that there was no evidence in the claims file that such development had been completed or otherwise accounted for in the manner instructed by the Board.  Further, the evidence of record indicates that the Veteran continues to receive treatment from a private physician, although it is not clear if this provider is Dr. T.P.  See April 2012 VA Primary Care treatment note.  Accordingly, on remand the Veteran should be asked to identify all private treatment related to his low back disability, provided with authorization and release forms for each identified private provider, and the AOJ should attempt to obtain all identified private treatment records, to include treatment records from Dr. T.P. from 2001 to present.  The efforts to obtain such records, including any negative results, should be clearly documented in the claims file, and the Veteran and his representative should be informed in writing.

Finally, the evidence of record indicates the Veteran continues to receive VA treatment; therefore updated VA treatment records must be obtained.  See March 2014 appellate brief.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his low back disability since service, and to complete and submit a separate VA Form 21-4142 for each identified provider.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include treatment records from Dr. T.P. and City Medical from 2001 to present, and any other identified private provider.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate examiner, other than the examiner who performed the June 2011 VA examination, to determine the nature and etiology of the Veteran's claimed low back disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability is related to or caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically address the Veteran's reports of extensive running on a concrete track as part of a weight management program during service.  See, e.g., February 2011 Central Office hearing testimony; October 2009 substantive appeal and statement.  

The examiner should also specifically address the Veteran's contention that the sitting, standing, and bending at the waist in service caused his knee and back problems.  See March 2007 claim.  

The examiner should also specifically address the Veteran's testimony that he first noticed problems with his back toward the end of his service, and that after service he did not sustain any injuries to his back and avoided activities such as running on asphalt.  See February 2011 Central Office hearing testimony.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability was caused by the Veteran's left knee disability?

The examiner is to note the Board's findings in its May 2011 decision that the Veteran's left knee disability preexisted service, and that it was aggravated by his service.

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's contentions that the damage done to the Veteran's knee in service, as well as the surgery performed on his knee to repair the damage done during service, caused his low back pain.  See, e.g., February 2011 Central Office hearing testimony; October 2009 substantive appeal and statement; February 2010 VA Form 646 and statement.

The examiner should also specifically address the October 2010 letter opinion by Dr. T.P. opining that the Veteran's low back pain is associated with his left knee disability.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability is aggravated by the Veteran's left knee disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the examiner determines that the Veteran's low back disability is aggravated (i.e., permanently worsened) by the left knee disability, the examiner, if possible, should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The complete rationale for all opinions should be set forth, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  The examiner should cite to pertinent evidence and/or documents of record.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

